Name: Commission Regulation (EEC) No 2558/83 of 12 September 1983 opening a new invitation to tender for the supply of durum wheat to the United Nations high commissioner for refugees (UNHCR) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14 . 9 . 83 Official Journal of the European Communities No L 253/5 COMMISSION REGULATION (EEC) No 2558/83 of 12 September 1983 opening a new invitation to tender for the supply of durum wheat to the United Nations High Commissioner for Refugees (UNHCR) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regulation (EEC) No 2543/73 (6), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 29 July 1983 the Commission of the European Communities expressed its intention to grant, under a Community measure, 5 000 tonnes of cereals to the United Nations High Commissioner for Refugees under its food-aid programme for 1983 ; Whereas the invitation to tender opened in the Community under Commission Regulation (EEC) No 2365/83 of 19 August 1983 on the supply of durum wheat to the United Nations High Commissioner for Refugees (UNHCR) as food aid f) was not carried out ; whereas a new invitation to tender should therefore be opened ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 September 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2) OJ No L 164, 14 . 6 . 1982, p. 1 . O OJ No L 281 , 1 . 1 1 . 1975 , p. 89 . O OJ No L 352, 14 . 12 . 1982, p. 1 . 0 OJ No 106, 30 . 10 . 1962, p. 2553/62 . (6) OJ No L 263 , 19 . 9 . 1973 , p. 1 . 0 OJ No L 228 , 20 . 8 . 1983 , p . 12 . (8) OJ No L 192, 26 . 7 . 1980, p . 11 . 0 OJ No L 334, 21 . 11 . 1981 , p . 27 . No L 253/6 Official Journal of the European Communities 14. 9 . 83 ANNEX I 1 . Programme : 1983 2. Recipient : UNHCR  the refugees of Somalia 3 . Place or country of destination : Somalia 4 . Product to be mobilized : durum wheat 5 . Total quantity : 5 000 tonnes 6 . Number of lots : two Lot 1 : 2 000 tonnes  Mogadishu / Lot 2 : 3 000 tonnes  Berbera 7 . Intervention agency responsible for conducting the procedure : Azienda di Stato per gli interventi sui mercati agricoli (AIMA), via Palestra 81 , I-Roma (telex 613 003) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the durum wheat must be of fair and sound merchantable quality, be free from odour, and corres ­ pond at least to the conditions laid down in Regulation (EEC) No 1569/77 (OJ No L 174, 14. 7. 1977, p. 15), as last amended by Regulation (EEC) No 1912/82 (OJ No L 208 , 16 . 7 . 1982, p. 50). The varieties referred to in Article 4 (6) of Regulation (EEC) No 1570/77 (OJ No L 174, 14. 7 . 1977, p. 18) are excluded 10 . Packaging :  in new bags (') :  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : Lot 1 : 'DURUM WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / UNHCR ASSISTANCE TO REFUGEES IN SOMALIA / FOR FREE DISTRIBUTION / MOGA ­ DISHU' Lot 2 : 'DURUM WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / UNHCR ASSISTANCE TO REFUGEES IN SOMALIA / FOR FREE DISTRIBUTION / BERBERA' 1 1 . Port of shipment : a Community port 1 2 . Delivery stage : cif 13 . Port of landing : Lot 1  Mogadishu / Lot 2  Berbera 1 4 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : at 12 noon on 27 September 1983 16 . Shipment period : 10 to 31 October 1983 17. Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 14 . 9 . 83 Official Journal of the European Communities No L 253/7 ANNEX II Number of lot Tonnage Address of store Town at which stored 1 and 2 5 000 Consorzio agrario provinciale , Crotone (Catanzaro) \ I-88100 Catanzaro